Name: Commission Regulation (EEC) No 3095/92 of 27 October 1992 determining the prices and amounts fixed in ecus in the olive oil sector and reduced as a result of the monetary realignments of 13 to 17 September 1992
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 10. 92 Official Journal of the European Communities No L 311 /23 COMMISSION REGULATION (EEC) No 3095/92 of 27 October 1992 determining the prices and amounts fixed in ecus in the olive oil sector and reduced as a result of the monetary realignments of 13 to 17 September 1992 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 6 (3) thereof, Whereas Article 6 of Regulation (EEC) No 1677/85 provides that agricultural prices fixed in ecus must be reduced when the amendment of the agricultural conver ­ sion rate takes effect at the beginning of the marketing year following a monetary realignment, as a result of the dismantlement of transferred monetary gaps ; whereas, because of automatic dismantlement of the negative monetary gaps created by the realignments of 13 to 17 September 1992, it is necessary to divide the prices in ecus by the coefficient reducing agricultural prices fixed at 1,002650 by Article 2 of Commission Regulation (EEC) No 2735/92 (3) ; Whereas the target price, intervention price, production aid for olive oil and production aid for producers whose average production is less than 500 kilograms of olive oil per marketing year for the 1992/93 marketing year ; the representative market price and the threshold price for olive oil and consumption aid in Spain and Portugal are fixed by Council Regulation (EEC) No 2047/92 (4) ; whereas the intervention price increases and reductions are fixed by Commission Regulation (EEC) No 1524/91 Q ; whereas Council Regulation (EEC) No 3499/90 (6) provides that an additional production aid shall be granted to growers who produce on average less than 500 kg per marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The prices and amounts fixed in ecus for the 1992/93 marketing year in the olive oil sector are divided by the coefficient mentioned in Article 2 of Regulation (EEC) No 2735/92 and are indicated in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. O OJ No L 201 , 31 . 7. 1990, p. 9 . O OJ No L 277, 22. 9. 1992, p. 18 . O OJ No L 215, 30. 7. 1992, p. 3 . o OJ No L 142, 6. 6. 1991 , p. 24. ( «) OJ No L 338, 5. 12. 1990, p. 1 . No L 311 /24 Official Journal of the European Communities 28 . 10. 92 ANNEX (ECU/100 kg) Description of prices and amounts Prices or amounts divided by the coefficient of 1,002650 1 . Target price for olive oil 321,16 2. Intervention price 201,84 3 . Intervention price for :  Spain 1 82,79  Portugal 197,96 4.1 . Increases applicable to olive oil :  extra virgin 16,96  virgin 5,98 4.2. Reductions applicable to olive oil :  lampante virgin (1 ° acidity) 9,97 5. Representative market price for olive oil 191,27 6. Threshold price 187,97 7. Production aid for olive oil :  in Spain 55,42  in Portugal 52,93  in the Community of Ten 84,11 8. Production aid to producers whose average production is less than 500 kg of olive oil per marketing year :  in Spain 61,83  in Portugal 59,34  in the Community of Ten 91,88  additional aid 2,99 9. Consumption aid applicable :  in Spain 45,71  in Portugal 48,21